NO. 07-02-0115-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                      APRIL 2, 2002

                          ______________________________


                   IN THE INTEREST OF ZACKERY HUSEMAN AND
                       MADELINE HUSEMAN, MINOR CHILDREN

                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

              NO. A29348-9708; HONORABLE JACK R. MILLER, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellant Timothy Huseman gave notice of appeal on March 4, 2002, from an order

of the trial court entered on February 15, 2002, dismissing his petition to modify in a suit

affecting the parent-child relationship. We have now received a certified copy of a more

recent trial court order dated March 22, 2002, in which it granted appellant’s motion to

reconsider the February 15 order of dismissal, withdrew that order, and indicated its intent

to proceed in the matter after the respondent has been served. The trial court also

“abated” the appeal and declared it moot.
       The filing of a notice of appeal invokes the appellate court’s jurisdiction over all

parties to the judgment or order appealed from. Tex. R. App. P. 25.1(b). However, the trial

court retains plenary power to grant a new trial or to vacate, modify, correct, or reform the

judgment until 30 days after all such motions are overruled. Tex. R. Civ. P. 329b(e) and

(g). The trial court has now reconsidered the order appealed from and vacated it, and we

thus agree that the pending appeal has been rendered moot. Further, there is no

appealable order before this court, and we must therefore dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3. Since appellant obtained the relief he requested

by the trial court’s action, the need for ten days notice to the parties prior to dismissal

pursuant to Rule 42.3 of the Rules of Appellate Procedure is obviated, and we suspend

that requirement for purposes of this appeal only pursuant to the authority of Rule 2 of the

Rules of Appellate Procedure.


       Accordingly, the appeal is hereby dismissed.



                                                  John T. Boyd
                                                   Chief Justice

Do not publish.




                                             2